Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-21 in the reply filed on 02/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sydney (US 3,523,204).
		Regarding claim 1, Sydney discloses (see figs. 1-3) a magnetic coupling apparatus, for transmitting drive from a driving member (12) to a driven member (14), wherein the driving member has at least one first magnet (36) and the driven member has one or more second magnets (38), and wherein the driving member and the driven member are arranged so that, as the driving member rotates, the at least one first magnet (36) approaches one of the second magnets (38) and thus exerts a force upon it which causes the driven member (14) to rotate. 

		Regarding claim 3, Sydney discloses (see figs. 1-3) poles of the first and second magnets (36, 38) are aligned to optimise the force. 
		Regarding claim 4, Sydney discloses (see figs. 1-3) poles are aligned so that the force is repulsive (N and S). 
		Regarding claim 5, Sydney discloses (see figs. 1-3) there is a plurality of first magnets (36) arranged on the driving member (21).  
		Regarding claim 6, Sydney discloses (see figs. 1-3) the magnets are arranged on the driving member (36) and the driven member (38) so that as the driving member rotates a succession of first magnets (36) is brought into apposition to a succession of second magnets (38).  
		Regarding claim 7, Sydney discloses (see figs. 1-3) the first and second sets of magnets may mesh. 
		Regarding claim 8, Sydney discloses (see figs. 1-3) the first and second sets of magnets (36, 38) are arranged to remain in spaced circular loci as the driving member (21) and driven member (22) rotate. 
		Regarding claim 9, Sydney discloses (see figs. 1-3) the driving member is arranged in use to be driven by a source of input power (motor 26 is inherently given by power supply).  
		Regarding claim 10, Sydney discloses (see figs. 1-3) the source of input power comprises electrical power (motor 26 is inherently given by power supply). 

		Regarding claim 12, Sydney discloses (see figs. 1-3) the output device comprises: a pump, a generator, a gear. 
		Regarding claim 13, Sydney discloses (see figs. 1-3) the driving member comprises first magnets (36) arranged around a periphery of the driving member (21) at spaced locations. 
		Regarding claim 14, Sydney discloses (see figs. 1-3) the driven member comprises second magnets (38) arranged around a periphery of the driven member (22) at spaced locations.  
		Regarding claim 15, Sydney discloses (see figs. 1-3) each first magnets (36) are arranged on the driving member so that their North-South axes are substantially parallel with an axis (24, 30) of rotation of the driving member. 
		Regarding claim 16, Sydney discloses (see figs. 1-3) the second magnets (38) are arranged on the driven member (22) so that their North-South axes are substantially parallel with an axis (24, 30) of rotation of the driven member. 
		Regarding claim 17, Sydney discloses (see figs. 1-3) the driving member comprises a shaft (24) and a substantially planar body on which the magnets (36) are mounted.  
		Regarding claim 18, Sydney discloses (see figs. 1-3) the driven member (22) comprises a shaft (30) and a substantially planar body on which the magnets (38) are mounted. 
		Regarding claim 19, Sydney discloses (see figs. 1-3) the planar body comprises a disc-like or annular body. 
		Regarding claim 20, Sydney discloses (see figs. 1-3) the magnets are arranged substantially normally with respect to their respective substantially planar bodies. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LAM whose telephone number is (571)272-2026.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LAM/Primary Examiner, Art Unit 2832